         Case 3:19-cv-00575-VLB Document 63 Filed 03/01/21 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


 NICHOLAS CLARK

 vs.
                                                                3:19-cv-575-VLB
 COOK, et al.



                         ORDER RETURNING SUBMISSION


We have received your filing, however, it is deficient in the area(s) checked
below:

☒ Our records indicate you are represented by counsel in this matter.
Therefore, all filings must be made by the attorney of record.

☐ Plaintiff is restricted from filing a new complaint in this district, without prior
leave of the Court.

☐ Your pro se appearance is being returned because the rights of self-
representation and representation by counsel cannot be both exercised at the
same time. (See O’Reilly v. New York Times Co., 692 F.2d 863, 868 (2d Cir. 1982.)

☐ Other:


The Clerk is hereby ORDERED to return the above document.



  March 1, 2021                                 /s/ Vanessa L. Bryant
  Date                                          Choose a Judge's Title


(jjs)




Rev 6-25-20
